            Case 5:21-cv-00243-J Document 7 Filed 05/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

JOSEPH GLEN STRAWN,                                )
                                                   )
               Petitioner,                         )
                                                   )
v.                                                 )      Case No. CIV-21-243-J
                                                   )
STEPHENS COUNTY COURT,                             )
                                                   )
               Respondent.                         )

                                              ORDER

       Petitioner, a state prisoner appearing pro se, filed a petition for writ of habeas corpus under

28 U.S.C. § 2254 [Doc. No. 1]. The matter was referred for initial proceedings to United States

Magistrate Judge Amanda Maxfield Green consistent with 28 U.S.C. § 626(b)(1)(B), (C). On

screening, Judge Green recommended that Petitioner’s Grounds One, Two, and Four be dismissed

for failure to exhaust state court remedies and Ground Three be dismissed as relief was unavailable

under § 2254. [Doc. No. 5]. Despite being cautioned that he must file any objection no later than

April 21, 2021, see id., Petitioner did not object and has waived his right to appellate review of the

factual and legal issues addressed in the Report and Recommendation. See Cassanova v. Ulibarri,

595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 5] and

DISMISSES the Petition [Doc. No. 1]. The Court also DENIES Petitioner’s application for leave

to proceed in forma pauperis [Doc. No. 2] and motion for order [Doc. No. 6] as moot. Finally, a

certificate of appealability is DENIED, as the Court concludes Petitioner has not made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       A separate judgment will follow.
    Case 5:21-cv-00243-J Document 7 Filed 05/04/21 Page 2 of 2




IT IS SO ORDERED this 4th day of May, 2021.




                                    2
